PD-1265-15

                               Cause No.




KEVIN FAHRNI                               §      THE COURT OF CRIMINAL APPEALS
                                           §
VS                                         §                 AUSTIN, TEXAS
                                           §
THE STATE OF TEXAS                         §                       RECEIVED m
                                                              COURT OP CRIMINAL appWLj
                             MOTION FOR PDR EXTENSION
                                                                       SEP 23 2015
      COMES NOW, Kevin Fahrni #1941419, pro-se, requesting a sixty day (60)
                                                                  AbelAcosta, perk
extension and out of time to file his Petition For Discretionary Review Cpe»)
for the reasons that follow:


      1.    Petitioner was AFFIRMED on his Direct Appeal from the pffg^|j^°f
Appeals Sixth District of Texarkana in Cause No. 06-14^»^R G«ugUs£PPEALS
31, 2015.                                                                 SEP 25ZGj
      2.    Petitioner's unit had been on security lSckdown fromAMy^t%0$S3rk
to   September 1, 2015 and he did not get notice of the Court's ruling until
September 10, 2015.

      3.    Petitoner's attorney is taking a leave of vacation and unable to
be reached until September 25, 2015. The unit's offender phone system had
been turned off through September 11, 2015 and the attorney is not receiving
any calls as of yet.


      4.       Petitioner is awaiting word if his attorney is filing anything at
all on his PDR or if the Petitioner will act as pro-se, therefore, he is
 requesting a sixty (60) day extension and out of time to file for the lack
 of the Court of Appeals notice and his attorney's absence; and or, to prepare
 a proper pro-se brief for this court.

                                                             Fahrni
                                                        ^ro-Se #1941419
                                                        Estelle Unit